DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/08/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 18 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 10 and 18
New claims: None
Claims currently under consideration: 1-20
Currently rejected claims: 1-20
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aglione et al. (U.S. 2016/0316799) in view of Johnson et al. (U.S. 2008/0226790 A1).
Regarding claim 1, Aglione et al. discloses a sweetener composition comprising natural, non-nutritive sweetener molecules comprising hydrophilic and hydrophobic moieties (i.e., 
Aglione et al. does not explicitly disclose the two components as being in the form of “assembled particles” or the C6-C10 medium chain fatty acids as being glycerides.
However, Johnson et al. discloses long chain fatty acids, that preferably have at least 12 carbons, that may be bound to glycerol ([0026]), wherein the fatty acids/glycerides reduce the off-note tastes of non-nutritive sweeteners in a beverage ([0006]), and wherein the non-nutritive sweetener may be rebaudioside A ([0020]).
It would have been obvious to one having ordinary skill in the art to utilize glycerides in the method of Aglione et al. instead of free fatty acids. First, Aglione et al. discloses that the fatty acids may be produced by removal of glycerol ([0073]). A skilled practitioner would be motivated to consult Johnson et al. to determine the necessity of such a step and would determine that removal of glycerol would not necessarily be required in order to achieve the same benefit in taste masking for the rebaudioside A. Johnson et al. also indicates only that the minimum of 12 carbons is only preferred ([0026]), thus suggesting that shorter carbon chains fall within the broader scope of the disclosure of the reference. As such, the use of glycerides in the method of Aglione et al. would be obvious to a skilled practitioner.
As for the components being in the form of “assembled particles”, the present specification indicates that “the organic scaffold particles include at least one compositional component that will form independently and/or in cooperation with the natural, non-nutritive sweetener, self-assembled particles of desired size and dispersion when added to a water prima facie case of either anticipation or obviousness has been established.” Since an aqueous mixture of the glyceride and rebaudioside A was shown to be obvious, the components would be expected to self-assemble to form “assembled particles” in the same manner as is described in the specification due to being an inherent effect. As such, the claimed assembled particles are considered obvious to a skilled practitioner.
As for claim 2, Aglione et al. discloses the non-nutritive sweetener as being rebaudioside A ([0090]).
As for claim 3, the self-assembly of the particles was disclosed in the present specification at paragraph [0071] and was determined to be an obvious inherent attribute of the components in the mixture of Aglione et al. Accordingly, the alignment of the various components of the particles would also be considered obvious due to being inherent. The claimed limitations that the hydrophobic moieties of the non-nutritive sweetener are aligned inward toward a hydrophobic region of the organic scaffold particles and the hydrophilic moieties of the non-nutritive sweetener are aligned outward from the organic scaffold particles would thus be obvious to a skilled practitioner.
As for claim 4, Aglione et al. discloses that the compositions may further comprise various fatty acids ([0045], [0048]).
As for claim 5, Aglione et al. discloses the sweetener as comprising caproic and caprylic fatty acid ([0090]). The utilization of triglycerides would be obvious in light of the disclosure of Johnson et al. that the fatty acids may be bound to glycerol to form a fat ([0026]).
As for claim 7, the self-assembly of the particles was disclosed in the present specification at paragraph [0071] and was determined to be an obvious inherent attribute of the components in the mixture of Aglione et al. Accordingly, the arrangement of the various components of the particles would also be considered obvious due to being inherent. The claimed limitations that the at least one compositional component comprises a matrix and the non-nutritive sweetener molecules are at least partially physically entrapped within the matrix would thus be obvious to a skilled practitioner.
As for claim 8, Aglione et al. discloses the sweetener composition as further comprising a flavoring agent, preservative or masking agent ([0041]).
As for claim 9, Aglione et al. discloses the composition as being in the form of an emulsion or suspension ([0060], where water is described as being the primary liquid in which the remaining ingredients are emulsified or suspended).
As for claim 10, MPEP 2112.01 II indicates that if a composition is physically the same as the prior art, then the same properties would be present in the prior art composition. Since Aglione et al. discloses the natural, non-nutritive sweetener as being rebaudioside A ([0090]), which is noted in the present specification as being preferred ([0039]), the functioning of the sweetener molecules as a surfactant for the emulsion or suspension would be obvious.
As for claim 11, the self-assembly of the particles was disclosed in the present specification at paragraph [0071] and was determined to be an obvious inherent attribute of the components in the mixture of Aglione et al. Accordingly, the arrangement of the various components of the particles would also be considered obvious due to being inherent. The claimed limitation that the assembled particles comprise a hydrophilic outer shell would thus be obvious to a skilled practitioner.
As for claim 12, Aglione et al. discloses the sweetener composition as being in the form of a liquid ([0060], [0090]).
As for claim 13, Aglione et al. discloses sweetener composition as comprising rebaudioside A and a C8 fatty acid (i.e., caprylic acid) ([0090]). The use of a glyceride instead of a free fatty acid was determined to be obvious in light of Johnson et al. as described previously in relation to the rejection of claim 1. Aglione et al. also indicates the composition may be in the form of an emulsion ([0060], where water is described as being the primary liquid in which the remaining ingredients are emulsified or suspended). As for the physical attributes of the particles, the self-assembly of the particles was disclosed in the present specification at paragraph [0071] and was determined to be an obvious inherent attribute of the components in the mixture of Aglione et al. Accordingly, the arrangement of the various components of the particles would also be considered obvious due to being inherent. The claimed limitation that organic scaffold particles are generally spherical in shape and have a particle size of from about 1 nm to about 1 µm would thus be obvious to a skilled practitioner. Aglione et al. further discloses that the compositions may be homogenized ([0063]), which a skilled practitioner would recognize as a method for modifying the particle size of oils in an emulsion as desired. In general, smaller particle sizes in beverages are preferred in order to avoid any perceptible mouthfeel of the particles per se, which further indicates the claimed range would be obvious to the extent that it encompasses only particle sizes that would be very small relative to typical particle sizes for components in beverages.
As for claim 14, Aglione et al. discloses a food (i.e., beverage) product comprising the sweetener composition ([0006], [0090]).
As for claim 15, Aglione et al. discloses the food product as being a beverage ([0006], [0090]).
As for claim 16, Aglione et al. discloses that the composition reduces a bitter off-note taste of the non-nutritive sweetener while maintaining sweetness of the beverage ([0035]), which is considered to be equivalent to the claimed requirement of the composition minimizing activation of bitter receptors in the mouth upon consumption while providing responsive activation of sweet receptors in the mouth.
As for claim 17, Aglione et al. discloses the beverages as having “improved formulations” ([0005]), while the example discloses that the fatty acids reduced bitterness in varying degrees ([0091]). The claimed limitation that the composition provides a more commercially-acceptable organoleptic taste profile compared to a substantially identical sweetener composition that does not include the claimed lipid content is thus considered obvious to a skilled practitioner.
As for claim 18, Aglione et al. discloses the sweetener composition wherein the C6-C10 medium chain fatty acid comprises 100 wt% of the total lipid content ([0090]), which renders the claimed range of from 20-100 wt% obvious.
Regarding claim 19, Aglione et al. discloses a method for forming a sweetener composition comprising natural, non-nutritive sweetener molecules comprising hydrophilic and hydrophobic moieties (i.e., rebaudioside A), and organic scaffold particles that comprise a C6-C10 medium chain fatty acid (i.e., caproic acid, heptanoic acid, and caprylic acid), wherein the composition comprises a total lipid content, and the C6-C10 medium chain fatty acid comprises at least 20 wt% of the total lipid content ([0090]). Aglione et al. discloses the method as 
Aglione et al. does not explicitly disclose the two components as being in the form of a plurality of “assembled particles”, the C6-C10 medium chain fatty acids as being glycerides, or the arrangement of the moieties.
However, Johnson et al. discloses long chain fatty acids, that preferably have at least 12 carbons, that may be bound to glycerol ([0026]), wherein the fatty acids/glycerides reduce the off-note tastes of non-nutritive sweeteners in a beverage ([0006]), and wherein the non-nutritive sweetener may be rebaudioside A ([0020]).
It would have been obvious to one having ordinary skill in the art to utilize glycerides in the method of Aglione et al. instead of free fatty acids. First, Aglione et al. discloses that the fatty acids may be produced by removal of glycerol ([0073]). A skilled practitioner would be motivated to consult Johnson et al. to determine the necessity of such a step and would determine that removal of glycerol would not necessarily be required in order to achieve the same benefit in taste masking for the rebaudioside A. Johnson et al. also indicates only that the minimum of 12 carbons is only preferred ([0026]), thus suggesting that shorter carbon chains fall within the broader scope of the disclosure of the reference. As such, the use of glycerides in the method of Aglione et al. would be obvious to a skilled practitioner.
As for the components being in the form of a plurality of “assembled particles”, the present specification indicates that “the organic scaffold particles include at least one compositional component that will form independently and/or in cooperation with the natural, non-nutritive sweetener, self-assembled particles of desired size and dispersion when added to a water solution” ([0071]). MPEP 2112.01 I states: “Where the claimed and prior art products are prima facie case of either anticipation or obviousness has been established.” Since an aqueous mixture of the glyceride and rebaudioside A was shown to be obvious, the components would be expected to self-assemble to form a plurality of “assembled particles” in the same manner as is described in the specification due to being an inherent effect. As such, the claimed assembled particles are considered obvious to a skilled practitioner.
As for the arrangement of the moieties, the self-assembly of the particles was disclosed in the present specification at paragraph [0071] and was determined to be an obvious inherent attribute of the components in the mixture of Aglione et al. Accordingly, the alignment of the various components of the particles would also be considered obvious due to being inherent. The claimed limitations that the hydrophobic moieties of the non-nutritive sweetener are aligned inward toward a hydrophobic region of the organic scaffold particles and the hydrophilic moieties of the non-nutritive sweetener are aligned outward from the organic scaffold particles would thus be obvious to a skilled practitioner.
As for claim 20, Aglione et al. discloses that the compositions may be homogenized ([0063]), which renders obvious the use of a high-shear homogenizer in the preparation of the composition.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aglione et al. (U.S. 2016/0316799) in view of Johnson et al. (U.S. 2008/0226790 A1) as applied to claim 1 above, and further in view of De Pedro et al. (U.S. 5,556,659).
Regarding claim 6, Aglione et al. and Johnson et al. disclose the composition of claim 1.
The cited prior art does not disclose the organic scaffold particles as comprising at least one additional compositional component, wherein the C6-C10 medium chain glyceride is applied to the at least one additional component as a coating.
However, De Pedro et al. discloses a water-in-oil emulsion that may be used for coating dessert products (C1, L49-L51), wherein the emulsion comprises non-caloric, high-intensity sweeteners (C2, L41-L44).
It would have been obvious to one having ordinary skill in the art to apply a C6-C10 medium chain glyceride composition to an additional component as a coating. First, Aglione et al. suggests that the composition may be used in coating applications ([0063]). Absent additional detail regarding such applications, a skilled practitioner would be motivated to consult De Pedro et al. for further instruction. Since De Pedro et al. discloses coating products with an oil-based emulsion that comprises sweeteners, similar to the composition disclosed in Aglione et al., a skilled practitioner would find the performance of a comparable step with the composition of Aglione et al. to be obvious. Thus, applying a C6-C10 medium chain glyceride to at least one additional component as a coating would be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 18 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-5 and 7-20 over Aglione et al. and Johnson et al.; and claim 6 over Aglione et al., Johnson et al., and De Pedro et al.: 
Applicant first argued that the difference between free fatty acids and glycerides was not accounted for in the claim rejections and that neither cited reference suggests that glycerides may be used instead of fatty acids (Applicant’s Remarks, p. 7, ¶2). Applicant asserted that paragraph [0026] of Johnson et al. merely describes how to obtain free fatty acids via the hydrolysis of glycerol and that there is no reason stated in the art to deviate from that process by using a glyceride instead of the free fatty acid (Applicant’s Remarks, p. 8, ¶1). Applicant also asserted that a practitioner would not expect glycerides to be substitutes for fatty acids to produce the same self-assembled structure or to produce the same effect on taste. Id.
However, paragraph [0026] of Johnson et al. states: “As used herein, the terms ‘long-chain fatty acid’ or ‘L.C.F.A.’ include any organic acids having the general formula CnH2n+1COOH. In certain exemplary embodiments the value of n is at least about 12. The fatty acids are composed of unbranched chains of hydrocarbons ending in a carboxyl group. The carboxyl group may bond to glycerol to form a fat.” This sentence plainly teaches that the carboxyl group of the fatty acid may be bonded to glycerol, which would form a glyceride. The only logical reading of this passage is that the glyceride may serve as an alternative to the free fatty acid for use as a masking agent for non-nutritive sweeteners. Examiner thus maintains that Johnson et al. provides adequate instruction to substitute the glyceride in place of a free fatty acid.
Further, Aglione et al. analyzes the various fatty acids based on the length of the carbon chain, where the results indicated substantial variance based on the chain length ([0090]-[0091]). All of the fatty acids would have had the carboxyl group. If the carboxyl group was critical to the bitterness masking, the various fatty acids would be expected to have roughly consistent performance, which was not the case. As such, the chain length would be understood by a skilled 
Applicant then argued that the present claim rejections rely on improper hindsight, since there is allegedly “nothing in the prior art suggesting that ‘removal of glycerol would not necessarily be required in order to achieve the same benefit in taste masking for the rebaudioside A’” (Applicant’s Remarks, p. 8, ¶2).
As detailed previously, though, Johnson et al. plainly states: “The carboxyl group may bond to glycerol to form a fat.” ([0026]), which is only logically read as teaching that the glyceride may serve as an alternative to the free fatty acid. Examiner maintains that the teaching in Aglione et al. that the fatty acids may be produced by removal of glycerol ([0073]) would prompt a practitioner to consult Johnson et al. to determine the necessity of such a step. Such a conclusion is further strengthened when considering the experimental data of Aglione et al., suggesting that the chain length is the critical aspect of the bitterness masking, not the carboxyl group ([0090]-[0091]). Examiner maintains that nothing in this analysis relies on Applicant’s specification and that the claim rejections thus do not rely on improper hindsight. Applicant’s arguments are unpersuasive.
Applicant then argued that De Pedro et al. does not remedy the alleged deficiencies of Aglione et al. and Johnson et al. (Applicant’s Remarks, p. 9, ¶1).
Examiner maintains that no such deficiency exists in the combination of Aglione et al. and Johnson et al. and that De Pedro et al. is adequate for all that is relied on in the rejection of claim 6.
The rejections of claims 1 and 19 have been maintained herein.
The rejections of claims 2-18 and 20, which depend from claims 1 and 19, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793